Citation Nr: 0503332	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Paul, Minnesota.


FINDING OF FACT

There is no relationship between the veteran's non-Hodgkin's 
lymphoma and his military service.


CONCLUSION OF LAW

The veteran does not have non-Hodgkin's lymphoma that is the 
result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from April 1968 to January 
1970.  The veteran claims that he has non-Hodgkin's lymphoma 
that is the result of exposure to Agent Orange when he served 
in Panama.  The veteran's service medical records are 
negative for any treatment for or diagnosis of non-Hodgkin's 
lymphoma while in service.  

Associated with the claims file are private medical records 
from D. Inwards, M.D.  The treatment records indicate that 
the veteran was treated at the Mayo Clinic for stage I-A B 
cell diffuse large cell non-Hodgkin's lymphoma beginning in 
November 1998.  Dr. Inwards provided treatment records dated 
from January 1995 to June 2002.  

Also associated with the claims file is an opinion letter 
dated in April 2002 from Dr. Inwards.  Dr. Inwards stated 
that the veteran served in the United States Army Tropic Test 
Center in Panama in 1969 and was likely exposed to Agent 
Orange while serving there.  Dr. Inwards said he believed 
that the veteran should qualify for any benefit awarded to 
veterans who develop non-Hodgkin's lymphoma after being 
exposed to Agent Orange.

When he submitted his April 2002 claim, the veteran also 
submitted an article from The National Gulf War Resources 
Center, Inc., obtained from an Internet source.  The article 
was entitled "U.S. Military Tested Agent Orange in Panama."  
The article stated that the United States secretly tested 
Agent Orange in Panama during the Vietnam War and may have 
exposed residents and military personnel to potentially 
lethal chemicals.  

The veteran also submitted a newspaper article found at an 
Internet site.  The article was entitled "U.S. tested Agent 
Orange in Panama, documents show."  The article stated that 
the United States military conducted secret tests of Agent 
Orange and other toxic herbicides in Panama during the 1960s 
and 1970s, potentially exposing many civilians and military 
personnel to lethal chemicals.

The veteran also submitted an undated document entitled 
"Exposure to Agent Orange Outside of Vietnam."  The article 
alleged that Agent Orange was sprayed in the Panama Canal 
Zone from the 1960s to the early 1970s.  Along with the 
document he submitted a copy of a letter dated in January 
2003 written to the Secretary of the Department of Defense 
from Congressman Lane Evans.  The letter requested current 
information concerning the dates and locations where the 
Department of Defense has determined that Agent Orange and 
similar herbicides were used, tested, or stored.



II.  Analysis

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).  A veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Id.  
Additionally, service in Vietnam during the Vietnam era 
together with the development of non-Hodgkin's lymphoma to 
any degree after service is sufficient to establish service 
connection for this particular disease.  38 C.F.R. § 3.313(b) 
(2004).  

As noted above, the presumption of exposure to herbicides is 
provided to all veterans who served in Vietnam during the 
Vietnam era.  In this case the veteran served in Panama 
during the Vietnam era and thus he is not entitled to the 
statutory presumption of exposure to herbicides while in 
service.  38 U.S.C.A. § 1116(f) (West 2002).  The veteran 
provided several articles indicating that Agent Orange was 
sprayed in Panama during the time period he served there.  
One of the articles noted that survivors of at least three 
servicemen stationed in Panama in the 1960s and 1970s 
received service-related benefits as a result of the 
veterans' exposure to Agent Orange.  The facts of those 
particular cases are unknown and the veterans described in 
the article could have been exposed to Agent Orange through 
ways other than by merely being present in Panama.  
Furthermore, those cases are not binding on the Board.  What 
matters is whether the evidence shows that the claimant was 
in fact exposed.  

Dr. Inwards has reported that the veteran was likely exposed 
to Agent Orange, but it does not appear that Dr. Inwards had 
any personal knowledge of such exposure.  Rather, he has 
relied on the veteran's own self-reported history.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  Moreover, a medical professional is not 
competent to opine on matters outside the scope of his 
expertise).  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

In this case, Dr. Inward provided a medical opinion letter in 
which he indicated that he treated the veteran for non-
Hodgkin lymphoma and that the veteran served in Panama and 
was likely exposed to Agent Orange while serving there.  He 
further noted that there is a question of an association 
between Agent Orange and non-Hodgkin's lymphoma.  There is no 
question about an association between Agent Orange and non-
Hodgkin's lymphoma.  The Secretary has determined that non-
Hodgkin's lymphoma is a presumptive illness that can result 
from exposure to herbicides.  The salient issue in this case 
is whether the veteran was personally exposed to herbicides 
while in service in Panama.  

It appears that the veteran has assumed that he was exposed 
because he has discovered that there are cases reported where 
individuals were exposed to herbicides in Panama and because 
there have been reports of use of herbicides in that area 
when he was there.  He has not recited a specific incident of 
exposure, but instead only assumes that there was a chance of 
his being exposed.  In short, the veteran has suggested that 
he was exposed because there have been reports of use of 
Agent Orange in Panama, but he has provided no specific 
details of his own personal exposure.  Indeed, not even the 
veteran himself recalls being exposed.  This lack of 
specificity and absence of any evidence regarding the 
veteran's own personal exposure to herbicides is convincing.  
In other words, the preponderance of the evidence is against 
the claim in this respect.  He did not suffer an in-service 
event or injury to which current disability can be linked.  
Absent evidence of exposure, or service in the Republic of 
Vietnam during the Vietnam era, the Board may not make any 
presumption about service incurrence.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.

The veteran is not, however, precluded from establishing that 
his non-Hodgkin's lymphoma is related to service under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  
See Combee v. Brown, 34 F3d 1039 (Fed. Cir. 1994).  
Nevertheless, service medical records are negative for any 
evidence of non-Hodgkin's lymphoma, and there is no post-
service medical evidence of non-Hodgkin's lymphoma until 
decades after service.  None of the clinical treatment 
records on file suggest any relationship between the 
veteran's non-Hodgkin's lymphoma and military service.  Dr. 
Inward's opinion merely stated that the veteran served in 
Panama and that he was likely exposed to Agent Orange while 
serving there.  This is clearly a recitation of the veteran's 
own self-reported history and consequently is not helpful as 
a probative medical opinion, especially because an in-service 
event or injury has not been established.  

While the veteran himself contends that his non-Hodgkin's 
lymphoma is related to service, and in particular that the 
non-Hodgkin's lymphoma was caused by exposure to herbicides, 
the record contains no probative medical or scientific 
evidence that supports his contention, and there is no 
indication that he is qualified through education, training 
or experience to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the veteran is not entitled to presumptive service 
connection for non-Hodgkin's lymphoma under 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e), and the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for non-Hodgkin's lymphoma.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in July 2002.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he a current disability and to identify 
current sources of evidence/information that he wanted the RO 
to obtain on his behalf.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that private 
medical records have been obtained and associated with the 
claims file.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2004).  As noted above, this case 
turns on the question of whether the veteran experienced an 
in-service event or injury, not on medical diagnosis or 
nexus.  He has provided no information or contention 
regarding personal exposure to herbicides such that there 
would be a reasonable possibility that any further assistance 
would substantiate the claim.  38 C.F.R. § 3.159(d) (2004).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


